Citation Nr: 0110234	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which found no new and material evidence 
to reopen a claim of entitlement to service connection for 
diabetes mellitus.

The veteran also has perfected an appeal on an issue of the 
proper initial rating for service-connected residuals of a 
left (major) shoulder gunshot wound.  That issue is the 
subject of a separate Board remand.

The veteran initiated but did not perfect an appeal of an RO 
decision denying service connection for hypertension and for 
a left eye disorder.  Therefore, those issues are not on 
appeal before the Board.


FINDINGS OF FACT

1.  By an unappealed decision in December 1997 the RO denied 
entitlement to service connection for diabetes mellitus.

2.  Evidence associated with the claims file subsequent to 
the RO's December 1997 denial does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative or redundant, and by itself and in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The RO's December 1997 decision denying entitlement to 
service connection for diabetes mellitus is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  There is no new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for diabetes mellitus.  However, the RO previously had 
considered this claim and denied entitlement to the benefit 
sought in a December 1997 rating decision.  The denial was 
based upon the RO's finding no causal relationship between 
diabetes mellitus and the veteran's service.  The RO decision 
became final when the veteran declined to perfect an appeal.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

VA has met its duty to assist the veteran to develop this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case including notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  The RO verified the veteran's service and 
obtained and associated with the claims file, to the extent 
possible, pertinent records including service medical records 
(SMRs), private and VA medical records and other records 
which the veteran identified as pertinent to the claim.

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (2000); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If the Board finds evidence to be new 
and material and reopens a claim after an RO has declined to 
do so, the Board must remand the claim for RO evaluation on 
the merits after ensuring fulfillment of the duty to assist.  
Id.; Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Winters v. Gober, 219 F.3d 1375, 
1379 (Fed. Cir. 2000).

The evidence of record at the time of the RO's December 1997 
decision included the following:  the veteran's SMRs; private 
hospital records from August 1979 and from February 1981, VA 
treatment records from March 1995 to May 1997, reports of VA 
examinations in June and July 1997, a letter from the Social 
Security Administration dated in June 1997 and several 
written statements from the veteran.  SMRs include no 
evidence that the veteran was diagnosed during service with 
diabetes or that he sought or received treatment during 
service for a disorder pertaining to sugar metabolism.  The 
earliest medical evidence of diabetes appears nearly four 
years after the veteran's separation from service, in the 
February 1981 private hospital records which include a 
diagnosis for diabetic ketoacidosis.  These records note that 
the veteran was "not previously known to be diabetic."  The 
veteran informed a VA examiner in June 1997 that he had not 
been diagnosed with diabetes until after service.  The 
examiner diagnosed diabetes mellitus with poor control.  
There was no medical documentation of record at the time of 
the December 1997 decision which provided evidence of a 
causal connection between diabetes mellitis and the veteran's 
service.

Evidence added to the record after the RO's December 1997 
decision includes additional SMRs (some of which are 
duplicative of previously submitted records and one of which 
notes in March 1973 the absence of a history of diabetes), 
private hospital records from February 1978, VA hospital 
records from December 1981, VA treatment records from October 
1993, a report of a June 1999 VA examination and several 
additional written statements from the veteran.  The December 
1981 VA hospital records include a reference to the February 
1981 diabetes diagnosis.  The December 1981 VA diagnosis was 
uncontrolled, insulin dependent diabetes mellitus.  In his 
written statement the veteran avers, in essence, that he 
experienced in-service behavioral and other problems which he 
believes to have been prodromal diabetes symptomatology.

The Board finds that to the extent the evidence associated 
with the claims file after December 1997 is cumulative or 
redundant of evidence associated with the claims file at the 
time of the December 1997 decision, it cannot constitute new 
and material evidence.  See 38 C.F.R. § 3.156(a).  The Board 
also finds that the portion of the newly submitted evidence 
which is neither cumulative nor redundant still cannot be new 
and material because it fails to provide evidence of a causal 
connection between diabetes mellitus and the veteran's 
service.  Only the veteran asserts such a connection.  
However, because the veteran is a lay person with no medical 
training or expertise, his statements alone cannot constitute 
competent evidence of the required nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions), nor do 
they provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  Essentially, the Board finds that even to the extent 
that recently submitted evidence is not duplicative of 
previously considered evidence it nevertheless does not bear 
directly and substantially upon the specific matter under 
consideration and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).  Based upon the foregoing, the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed 

claim for entitlement to service connection for diabetes 
mellitus and that the December 1997 RO decision remains 
final.


ORDER

There being no new and material evidence, the appeal to 
reopen the claim of entitlement to service connection for 
diabetes mellitus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

